                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

IN RE:                                        )
                                              )     Case No. 19-80155-CRJ11
STEVE SHICKLES, JR. and RONDA                 )
SHICKLES,                                     )     Chapter 11
                                              )
               Debtors.                       )


                           TRUSTEE’S REPORT TO THE COURT

       COMES NOW Stuart M. Maples, Liquidating Trustee (the “Trustee”), pursuant to the

Court’s Order: (1) Vacating Evidentiary Hearing; (2) Fixing Deadline To File Complaint To

Enjoin Criminal Proceeding; (3) Scheduling Hearing On Renewed Motion To Enforce Plan; and

(4) Requiring Liquidating Trustee To File Report To Court [Doc 528], and hereby files this Report

to the Court as follows:

Motion to Enforce Plan filed by Simple Helix [Doc 503]

Debtors’ Response in Opposition to Motion to Enforce Plan [Doc 507]

Reply to Debtors’ Response to The Simple Helix Parties Motion to Enforce Plan
[Doc 514]

Renewed Motion to Enforce Plan [Doc 526]

Trustee’s Findings
    1. Payment of 25% of Gross Earnings: Steve consented to a $13,000,000.00 judgment and is

required, for 2019, to pay “a sum equal to 25% of his gross income from his employment.” Steve

is required to make “periodic payments consistent with the same schedule on which Steve is paid

any income.”




Case 19-80155-CRJ11         Doc 532 Filed 03/04/20 Entered 03/04/20 13:32:50               Desc
                              Main Document    Page 1 of 8
       Undisclosed Payment of 25% of Gross Earnings:
       2019 Gross earnings: $5,833.33 by direct deposit on June 16, 2019 by Justworks
       Employment Group, LLC for the period of June 1, 2019 through June 15, 2019.

    Steve remitted to Simple Helix Parties 25% of his gross earnings. Attached as Exhibit A to

Debtors’ Response in Opposition to Motion to Enforce Plan [Doc 507] is a receipt showing that a

cashier’s check in the amount of $1,592.02 was delivered to Brian Richardson as attorney for

Simple Helix Parties on January 27, 2020.

    Debtors’ indicate to the Court that they are complying with the Agreement by providing the

25% of Steve’s gross earnings more than six (6) months after they were due and only in response

to a Motion to Enforce and hearing regarding the same. The Agreement was to require cooperation

from Debtors and requiring the Simple Helix Parties to force cooperation at every turn is in

violation the Agreement.

    The Trustee believes this contempt has been purged but agrees that “forced cooperation” (i.e.

the purging of contempt only after being caught), is a lack of cooperation.

    2. Cooperation and Disclosure of Assets: Simple Helix learned Debtors are, or were, leasing

a house valued at approximately $500,000.00 with a rent listing of approximately $3,300.00 per

month since June of 2019 according to Zillow.com. Simple Helix requested an updated status

regarding Debtors’ earnings, their employment status, a copy of their bank statements, and

physical address. Debtors have failed to respond in any way to the requests.

    Debtors responded to Brian Richardson via email on December 27, 2019 in response to a letter

received from Mr. Richardson also on December 27, 2019. Simple Helix Parties are fully aware

of the physical address at which the Debtors reside because the Debtors provided this information

to the Trustee and the Simple Helix Parties during their sworn exit interviews. Furthermore, the

Simple Helix Parties and its attorneys have recently spoken with Mr. Sundararaman (Debtors’

Landlord) requesting personal information regarding the Debtors. Apparently, the Simple Helix

                                                2
Case 19-80155-CRJ11         Doc 532 Filed 03/04/20 Entered 03/04/20 13:32:50               Desc
                              Main Document    Page 2 of 8
Parties were unhappy with those responses because it subsequently sent a subpoena for records to

Mr. Sundararaman.

    No substantive response was provided and the Simple Helix Parties and its counsel of record

take exception to the implication contained in paragraph 2 of Debtors’ in Opposition to Motion to

Enforce Plan. Debtors have provided a partially executed copy of their lease agreement; they have

continued to refuse to provide the documentation evidencing their rent payments and the accounts

from which those payments are being made.

    The Trustee finds that some bank statements have been shared but those statements do not

show rent payments. However, the bank account is not being used to pay rent, utilities, cell phones,

internet or car payments. The Debtors have deposited $4,000.00 from a personal loan; received

$3,218.50 from Magpie/Declutr from the sale of items; $1,732.50 from the sale of items to

Poshmark; $320.00 from the State of Alabama dated February 26, 2019 and deposited on July 9,

2019; and the deposit of $3,800.00 cash on July 22, 2019—4 days after Confirmation. Further

investigation reveals that the Shickles are allegedly selling assets for cash and paying rent. There

is also evidence of items not on the exemption list being sold which begs the question: how did

the Debtors acquire these items? Some of these items may have been their daughters’ possessions.

    This course of behavior leads the Trustee to believe that there may be additional sources of

income/assets available to the Shickles. These transactions should be explained, under oath, by

the Shickles.

    3. Assignment of Domain Names: Revised Amended Join Plan [Doc 363], Section 6.3

requires Debtors to transfer, assign, and deliver to the Liquidating Trustee all rights, title, and

interests in and to the real and personal property owned by them as of January 17, 2019

(“Liquidating Trust Assets”). These domain names qualify as personal property and are assets

which were constructively a part of the Liquidating Trust Assets which have been sold to Simple

                                                 3
Case 19-80155-CRJ11          Doc 532 Filed 03/04/20 Entered 03/04/20 13:32:50                Desc
                               Main Document    Page 3 of 8
Helix. Debtors not only failed to disclose such assets to the Court, Debtors have refused to

relinquish these assets in conformance with the Agreement and the Plan.

    Existence of these domains was discussed with the Simple Helix Parties’ counsel prior to

confirmation when the Simple Helix Parties determined that its web site domain was registered in

Steve Shickles’ name. Mr. Shickles turned over these domains to the Simple Helix Parties upon

learning that the Simple Helix Parties domains were registered in his name. As to the domains

which are provided by Enom, the Simple Helix Parties can simply remove Mr. Shickles’ name

from them in their primary account. Mr. Shickles has no control over those domains. All domains

provided by the Simple Helix Parties on GoDaddy were cancelled when GoDaddy didn’t receive

payment.

    These assets were not on Debtors exempt list and are due to be assigned to the Simple Helix

Parties as purchasers of the entirety of the bankruptcy estate from the Liquidating Trustee. Debtors

position that because they wrongfully failed to disclose these assets and turn them over to the

Trustee that they now get to retain these assets is confounding.

    The Trustee understands that the domain names at issue have now been assigned.

    4. Return of Property or Fixtures Not Included on Debtors Exemption List: Simple Helix

became aware of certain equipment, fixtures, and personal property that were no longer located at

the house and which were not listed on Debtors’ exemption list. These items include, but are not

limited to, audiovisual and surveillance equipment installed at the residence, custom drapery

installed at the residence, and certain items of personal property that were not included on Debtors’

exemption list. Simple Helix requested the return of these specific items. Debtors have failed to

respond to Simple Helix’s request.

    The Debtors are not in possession of these items. In July 2019, the Trustee was informed that

portions of the audiovisual equipment in the house had been removed over the five year period in

                                                 4
Case 19-80155-CRJ11          Doc 532 Filed 03/04/20 Entered 03/04/20 13:32:50                 Desc
                               Main Document    Page 4 of 8
which the Debtors lived in the house, but that all audiovisual equipment which was located at their

house remained there after they moved out. The same is true as to the video surveillance

equipment.

    The Simple Helix Parties requested either the property be returned, or, in the event Debtors

are no longer in possession of the items, for Debtors to provide a complete explanation for how

each item was disposed and if known, its current location. Some of these items were present in

the days leading up to Debtors’ move. Others were fixtures in the house which were removed and

patches in the walls left. When and how they were disposed of is a relevant inquiry as they could

represent assets for which the estate, through the Trustee, has recourse to recover.

    The Trustee has no direct evidence that the Shickles have these items. However, inspection

of the property immediately before moving confirmed certain controllers were mounted in several

rooms of the house and were then missing after completion of the move. The value of these items

is allusive and likely immaterial.

    5. Status of Tax Refunds and Amended Tax Returns: Debtors have failed to take action to

surrender their tax refunds to the Trustee for disbursement pursuant to the Plan Upon information

and belief, Debtors have amended their state and federal tax returns and have failed to provide a

copy of the same to the Simple Helix Parties.

    The Simple Helix Parties and its attorneys know that on October 30, 2019, the Debtors

executed and delivered to the Trustee an Assignment of Interest in Anticipated Tax Refund.

    Debtors posit that because they delivered an assignment to the Liquidating Trustee, that they

have no other obligation to ensure the tax refunds get delivered to the Trustee. However, Debtors

fail to note that the assignment doesn’t require any refund to be delivered to the Trustee. Debtors

have failed to provide a copy of all statements of all financial accounts in which either or both

Debtors have an interest from July 2019 through the present. Debtors have failed to comply with

                                                 5
Case 19-80155-CRJ11          Doc 532 Filed 03/04/20 Entered 03/04/20 13:32:50                Desc
                               Main Document    Page 5 of 8
the Agreement requiring them to each provide to the Simple Helix Parties a sworn personal

financial statement within thirty (30) days of each calendar year-end.

    The Liquidating Trustee was able to confirm with the Alabama Department of Revenue that

Debtors had been issued a tax refund of $5,761.27 on December 26, 2019. Over a month prior to

Debtors’ multiple representations to this Court that it had received no such refund.

    This is likely the most disturbing breach. The Shickles had to reasonably reach out to the

Alabama Department of Revenue, give them the Texas address and deposit the refund. The

Shickles were repeatedly instructed that all tax refunds were property of the estate and due to be

turned over to the Trustee. The Shickles have surrendered the $5,700.00 to the Trustee after being

confronted, stating they did not think this return was part of the bankruptcy.

    The Trustee finds this to be a material breach, even after having been purged, which should

be addressed by the Court.

    6. Discovery of Miscellaneous Items:

        (a) Simple Helix discovered 9 savings bonds in the amount $50.00 in the names of the

            Debtors’ minor children.

    No response or reply to this allegation.

    The Trustee does not view this as a breach of the Agreement.

        (b) Simple Helix has recently learned that Steve Shickles received $4,000.00 in June 2019

            from Adorama. Adorama is a high-end camera equipment retail store in New York,

            New York. Shickles, just days prior to his initial bankruptcy filing, had sold

            approximately $150,000.00 worth of equipment to Adorama. Shickles never reported

            this income, nor surrendered it to the Liquidating Trustee.

    No response or reply to this allegation.




                                                 6
Case 19-80155-CRJ11          Doc 532 Filed 03/04/20 Entered 03/04/20 13:32:50               Desc
                               Main Document    Page 6 of 8
    The Trustee finds that $4,000.00 paid to the Debtors by Adorama in June of 2019 is a material

breach. This breach has not been cured.

                                            Conclusion

    The Trustee believes there is evidence of material breaches of the Agreement by the Debtors.

There is also a pattern of abuse of the process by the Debtors through a lack of cooperation until

confrontation. There has been a lack of full disclosure under the Agreement, including Personal

Financial Statements at the end of 2019. This lack of transparency by the Debtors must cease if

this settlement is to be meaningful. The Trustee believes that it is a very close question as to

whether the Agreement is irreconcilably breached, resulting in the denial of discharge.

    At the very least, the Trustee recommends post-settlement financial reporting in the form of

typical monthly reporting requirements in Chapter 11 cases, a requirement that all cash receipts be

deposited in the Debtors’ checking accounting and all bills, including rent, be paid by check. The

$4,000.00 from Adorama should be paid to the Trustee. Finally, the Trustee recommends that

Debtors be placed on probation for one (1) year, and that any future beach, whether material or

not, result in the denial of discharge and the revocation of the Settlement.

    Respectfully submitted this the 4th day of March, 2020.


                                                              /s/ Stuart M. Maples
                                                              STUART M. MAPLES
                                                              (ASB-1974-S69S)
                                                              Liquidating Trustee

MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
Tel: (256) 489-9779
Fax: (256) 489-9720
smaples@mapleslawfirmpc.com




                                                 7
Case 19-80155-CRJ11          Doc 532 Filed 03/04/20 Entered 03/04/20 13:32:50               Desc
                               Main Document    Page 7 of 8
                                CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of March, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all counsel of record, including without limitation the following:

       Kevin D. Heard
       Angela S. Ary
       HEARD, ARY & DAURO, LLC
       303 Williams Avenue SW
       Park Plaza Suite 921
       Huntsville, AL 35801
       Counsel to the Debtors

       Kevin C. Gray
       Andrew J. Shaver
       BRADLEY ARANT BOULT CUMMINGS LLP
       200 Clinton Avenue West, Suite 900
       Huntsville, AL 35801

       Brian J. Richardson
       LEO LAW FIRM, LLC
       200 Randolph Ave.
       Huntsville, AL 35801
       Counsel to Purchaser

       Richard M. Blythe
       Post Office Box 3045
       400 Well Street NE, Room 236
       Decatur, Alabama 35602
       Bankruptcy Administrator

                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES




                                                8
Case 19-80155-CRJ11         Doc 532 Filed 03/04/20 Entered 03/04/20 13:32:50                 Desc
                              Main Document    Page 8 of 8
